Exhibit 10.3 AMENDMENT NO. 2 TO GAS GATHERING AGREEMENT This Amendment No. 2 (this “Amendment”), dated as of August 5, 2015, to that certain Gas Gathering Agreement, dated as of April 14, 2015, as amended by that certain Amendment No. 1 to Gas Gathering Agreement, dated as of May 20, 2015 (as so amended, the “Agreement”), is entered into by and between PennTex North Louisiana, LLC, a Delaware limited liability company (“Gatherer”), and MRD Operating LLC, a Delaware limited liability company (“Customer”).Gatherer and Customer are each referred to herein as a “Party,” and collectively as, the “Parties.”Defined terms used but not defined herein have the meaning given to them in the Agreement.
